--------------------------------------------------------------------------------

EXHIBIT 10.2


 
Consulting Agreement
Recitals
 
CONSULTING AGREEMENT entered into this 23'i day of June 2008, by and between
Organetix, Inc, (the "Company"), and Chris Davis ("Consultant").
 
WHEREAS, the Company desires to hire the consulting services of Consultant in
the areas of Business Development. Mergers and Acquisitions and Business
Strategy for the Company (the "Services") in connection the Company's business.
 
WHEREAS, in consideration for the Services, the Company shall issue its common
stock upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows-
 
1.       Provision of Services
Duties of Consultant. The Consultant will provide such services and advice to
the Company so as to advise the Company in business development, mergers and
acquisitions, and business strategy. Without limiting the generality of the
foregoing, Consultant will also assist the Company in developing, studying and
evaluating acquisition proposals, prepare reports and studies thereon when
advisable Nothing contained herein constitutes a commitment on the part of the
Consultant to find an acquisition target for the Company or, if such target is
found, that any transaction will be completed. This Agreement is not a contract
for listing services, and nothing in this Agreement will require the Consultant
to negotiate on behalf of the Company with corporations that are involved with
listings or making a market in corporate securities in the OTC markets
Consultant would undertake such services under the direction of Kyle Kennedy,
Company CEO.
 
1.1 Duties Expressly Excluded, This Agreement expressly excludes the Consultant
from providing public relation services to the Company inclusive of but not
limited to (i) direct or indirect promotion of the Company's securities; (ii)
assistance in making of a market in the Company's securities. The Consultant
shall not have the power of authority to bind the Company to any transaction
without the Company's prior written consent.
 
2.       Issuance of Stock
The Company shall compensate the Consultant 1,000,000 shares of Company's Common
Stock.
 
The aforementioned stock shall be considered earned upon exection of the
agreement
 

 
1

--------------------------------------------------------------------------------


 
3.       Property
All work performed by Consultant pursuant to this Agreement in connection with
the Services or otherwise, including, without limitation, business and strategic
plans and proposals, and however rendered, electronic or otherwise, and whether
or not patentable or copyrightable (the "Products"), shall be deemed
works-made-for-hire under United States copyright law and shall be the property
of the Company. Consultant further agrees to and does hereby assign, transfer,
and convey to the Company all of Consultants right, title and interest in and to
the Products, and in connection therewith, to execute and deliver such documents
and take other steps_ in order to enable the Company, in its sole discretion, to
obtain grants of patent and registration of copyright and trademark, both
domestic and foreign, in connection with the Products.
 
4.       Confidential Information
The Company has developed and is the owner of highly valuable and unique
confidential and proprietary technical information related to the Business, as
well as business and financial information related thereto (the "Confidential
Information"). Notwithstanding the foregoing, "Confidential Information" shall
not include and the provisions of this Agreement will not apply to any
information disclosed by the Company and for Consultant (1) if such information
is demonstrated to be generally available to the public at the time of its
disclosure to Consultant; (2) after the time, if any, that such information
becomes generally available to the public without any breach by Consultant; (3)
was already in Consultant's possession at the time of disclosure to Consultant
(whether such time of disclosure is before or after the date hereof); (4) is
developed by Consultant independently of the Services, or (5) was lawfully
received by Consultant from a third party without restrictions on disclosure or
use.
 
Using no less effort than the Consultant would use to maintain the
confidentiality of his own confidential and proprietary information, the
Consultant shall maintain in strict confidence and shall not disclose at any
time, without the prior written consent of the Company, any of the Confidential
Information to any other person or entity, unless such information has entered
the public domain through lawful means, without violation of this Agreement, or
pursuant to requirements of law or court order.
 
S. Severability
In the event that any one or more provisions herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof,
 
6. Independent Contractor
Consultant acknowledges and agrees that he is rendering the Services as an
independent contractor and not an employee of the Company and, accordingly, the
Company shall have no obligations to Consultant in connection with payroll
taxes, employee benefits and the like.
 

 
2

--------------------------------------------------------------------------------


 
7.       No Assignment
Consultant's obligations hereto with respect to provision of Services shall not
be assignable to any other person without the express written consent of the
Company.
 
8.      Miscellaneous
This Agreement (i) constitutes the entire agreement between the patties hereto
with respect to the subject matter hereof and shall supersede all prior
understandings and agreements as to such subject matter; (ii) may be amended or
modified only by a writing executed by the party against whom enforcement is
sought, (iii) shall inure to the benefit of and be binding upon the respective
heirs, administrators, personal representatives, successors and assigns of the
parties hereto; and (iv) shall be governed by and construed in accordance with
the laws of Florida_
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.
 
CONSULTANT:
 
 
/s. Chris Davis
Name: Chris Davis
 
 
COMPANY:
 
/s/ kyle Kennedy
Kyle Kennedy
Organetix
 
 
 
 3

--------------------------------------------------------------------------------